Elliott, J.
The appellant’s complaint charges that the appellee is the grantee of a fraudulent conveyance, and seeks to have the conveyance adjudged void and the land subjected to the payment of a claim held by the appellant against the grantor. The appellee answered the six years’ statute of limitations, and the question for decision is as to the sufficiency of this answer.
The demurrer admits the facts pleaded in the answer and we can not look beyond these admitted facts to the averments of the complaint to ascertain when the cause of action accrued. Where an answer avers that the cause of action did not accrue within six years, the plaintiff can not receive aid from his complaint, for the demurrer admits that the averments of the answer are true.
Our decisions settle the question adversety to the contention of the appellant, for they uniformly hold that a plea of the six years’ statute to a complaint to set aside a fraudulent conveyance is good. Musselman v. Kent, 33 Ind. 452; Duncan v. Cravens, 55 Ind. 525; Sidener v. Galbraith, 63 Ind. 89; Baugh v. Boles, 66 Ind. 376; Wilhite v. Hamrick, 92 *399Ind. 594 (599). We can not depart from what was said in Baugh v. Boles, supra, to be the settled rule.
Filed Feb. 25, 1890;
petition for a rehearing overruled March 1, 1890.
Judgment affirmed.